Case 2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 1 of 23 PageID #: 6




                    Exhibit “B”
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                            INDEX NO. 612407/2018
              Case
NYSCEF DOC. NO. 1                 2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 2 of 23 PageIDNYSCEF:
                                                                                      RECEIVED  #: 7   09/13/2018




         SUPREME                   COURT              OF THE            STATE              OF NEW              YORK                                    Index        No.:
         COUNTY                  OF NASSAU
         ----------------------------------------------------------------X                                                                             The       Basis       of Venue             is:
         PATRICK                 CREAVEN
                                                                                                                                                       Location             of Transaction



                                                                       Plaintiff(s),                                                                   Summons


                                       -against-                                                                                                       Location             of Transaction:
                                                                                                                                                       127       Garden          St
                                                                                                                                                  Garden            City,        New       York         11530


         STEPHEN                 ERICKSON


                                                                       Defendants.
         -------------                            -------------------------------------------X
         TO THE              ABOVE                NAMED                DEFENDANTS:

                                                                                                                                                              plaintiffs'
                                           You      are hereby             summoned                  and     required          to serve          upon                                 attorney          an


         answer          to the      complaint              in this       action          within       20     days       after      the      service         of this        summons,              exclusive


         of the      day      of    service          (or    within        30       days      after     the     service           is complete            if this         summons                is not



         personally              deliver         to you       within         the     State         of New       York);           and       in   case     of your            failure       to     appear       or



         answer,         judgment                be taken         against          you      by     default       for     the      relief        demanded               herein.




         Dated:          September                G        , 2018




                                                                                                                                       Yours,          etc
                                                                                                       LAW           OFFICE                OF     G                              .       ARRO




                                                                                                                                       By:             GERA,RD                MARRONE
                                                                                                                                       Attorney              prPlaintiff
                                                                                                                                                        rd
                                                                                                                                                              Place,        Second         Floor
                                                                                                                                       Middle          Village,             NY        11379
                                                                                                                                       718.261.1711
         Defendants'
                                   Addresses:
         Stephen          Erickson
         127      Garden           Street
         Garden          City,      NY       11530




                                                                                                       1 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                   INDEX NO. 612407/2018
              Case
NYSCEF DOC. NO. 1                2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 3 of 23 PageIDNYSCEF:
                                                                                     RECEIVED  #: 8   09/13/2018




         SUPREME                  COURT              OF THE              STATE              OF      NEW YORK
         NASSAU                  COUNTY
         ------------------------------x
         PATRICK                 CREAVEN,                                                                                         :       Index             No.:



                                                                                          Plaintiff,                              :
                                                                                                                                  :
                                                       -against-                                                                  :        COMPLAINT


         STEPHEN                 ERICKSON,                                                                                        :


                                                                                          Defendant.                              :



         ________________--------------x

                                                                                ("Plaintiff"
                      Plaintiff            Patrick          Creaven                                         or     "Creaven"),                   by     and         through         his        attorneys,             The


         Law       Office         of     Gerard        M.        Marrone,             P.C.,         for     his     Complaint                 against          Defendant              Stephen                Erickson


         ("Defendant"
                                        or "Erickson"),              alleges              the    following:


                                                                                            INTRODUCTION


                       1.                This     is    a breach               of     contract             action          arising         out         of     Erickson's              breach            of     a letter


         agreement               with       Creaven              dated         December                   26,     2008        (the        "Agreement").                         The        Agreement                  was


         given       in      consideration                  of    Creaven's                  substantial              equity            investment                  in    and      loan          to     EnablePay


         Direct,          Inc.     ("EnablePay"),                   which             was       a company                  that         Erickson              and        Creaven           co-founded                  and


         that      provided             merchant            payment                 processing              services.                 Under           the     Agreement,                  in    the      event        that



         EnablePay               ceased         operations,              and        for     a period            of ten      years         thereafter,               if Erickson                received            equity


         interests          in   a company              that      provides                similar         services          to    EnablePay-what                            the    Agreement                   defines


         as a Similar             Business-then                     Erickson               was         obligated,           inter        alia,        to provide            Creaven              with        the    same


         interests          in    the     Similar        Business               as Erickson                     received          and       to     use        his    best       efforts          to     ensure        that


         Creaven            received            employment                in the          Similar          Business              that     was         comparable                to his         role     as General


         Counsel           and     Executive             Vice       President                of EnablePay.




                                                                                                          2 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                         INDEX NO. 612407/2018
              Case
NYSCEF DOC. NO. 1                   2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 4 of 23 PageIDNYSCEF:
                                                                                        RECEIVED  #: 9   09/13/2018




                         2.                In    April          2012,             EnablePay                  sold         its    assets             to        Midland            States           Banks,              Inc.       ("MSB")


         pursuant             to      an    Asset          Purchase                  Agreement                     ("APA").                        MSB           was           a Similar                Business               under          the


         Agreement                  as it provided                    essentially               the      same         services                    as EnablePay.


                         3.                As      part        of     that        transaction,                MSB               provided                 Erickson               with         an     agreement                  to     deliver


         25,000            stock            options              in      MSB              which,              when               vested                  (the      "Erickson                      Options"),                  would               be


         exercisable                for     25,000             shares         of     MSB           stock           (the         "Erickson                     Stock")           at a strike             price         of      $16.00          per


         share.          Initially,              MSB           also     provided                Creaven               with            an      agreement                   to     deliver            20,000             stock         options



         which,          upon            vesting          (the         "Creaven                 Options"),                  would                 be     exercisable                  for     20,000             shares             of   MSB


         stock       (the           "Creaven              Stock").                   Erickson                 and         Creaven                      also      become                employees                  of         MSB,            with


         Erickson              becoming                  the        President              of     its     merchant                     services                 division,              and        Creaven               serving              as      a


         Director             in that       division                reporting             to Erickson.


                         4.                Shortly             after         the     closing            of     the        APA,               however,               Erickson                 engaged              in         a pattern            of


         actions         to        circumvent              industry-wide                         risk        and      underwriting                            standards              that     MSB               was        obligated              to


         follow.               When              Creaven                questioned                      and         resisted                 Erickson's                   attempts                 to        circumvent                   these



         standards,                Erickson             terminated                  Creaven              from             MSB               without             cause           in    January              2014.              As     a result


         of     Erickson's                actions         terminating                     Creaven             from              MSB,              the     Creaven               Options             that        Creaven              initially


         received             in    connection                 with         the     APA,          which             had         not         yet     vested,             were         rendered              unexercisable.


                         5.                In      May              2014,          EnablePay                   ceased                 its         operations.                    Notwithstanding                              Erickson's


         obligations                in     the     Agreement                      following              EnablePay's                         cessation               of        operations               to      provide             Creaven


         with      the        same         equity         interests               he receives                 in a Similar                    Business,                 i.e.,        MSB,          Erickson                has      failed          to


         provide           Creaven               with      the         same          interests            that       Erickson                      subsequently                      received              in    MSB           and       failed


         to use      his       best        efforts        to ensure                that       Creaven               is employed                         by      MSB.




                                                                                                                            2




                                                                                                                    3 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                 INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1            2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 5 of 23 PageID NYSCEF:
                                                                                  RECEIVED #: 10   09/13/2018




                      6.                  Accordingly,                     Creaven           brings        this     action       to    recover        what            he     is rightfully            entitled        to


         under     the      Agreement.



                                                                     PARTIES,                JURISDICTION                           AND         VENUE


                      7.                  Plaintiff           Patrick             Creaven           is    an      individual           residing        at        140        Kildare           Road,       Garden



         City,     New       York              11530.


                      8.                  Defendant                   Stephen          Erickson            is an individual               residing              at    17237          Forest      Hills       Drive,


         Effingham,             Illinois            62401.


                      9.                  This        Court            has    personal             jurisdiction              over      Defendant                and        venue        is    proper        in     this


         Court     because            the         parties            consented           to jurisdiction                  in the      Agreement                 and     agreed         that     "any       dispute



         arising      from           or        related          to     the    Agreement                  shall      be     resolved        in      state        or     federal         courts          located        in


                                                         York."
         Nassau       County,                  New                           (See      Ex.    A,      p. 3.)


                                                                                      GENERAL                    ALLEGATIONS


         Background


                      10.                 EnablePay                    was        a    company              that         provided         card        and            other        electronic             payment



         processing             services                 to          merchants,              including              the        procurement                 of        merchant                customers,             the



         purchasing             of    sales           drafts,          the    development                  and      operation           of the       systems,                personnel,           and      tools      to


         provide         such        services.


                      11.                 Erickson                   was      the       Co-Founder,                      President,          and           Chief             Executive             Officer            of


         EnablePay.


                      12.                 In     2007           and        2008,       Erickson             sought           funding         from          Creaven              in    order       to     establish


         EnablePay.                        During             that         time        period,           Creaven             provided             $410,000                 in    equity         financing             to



         EnablePay           and           became             a Co-Founder.




                                                                                                                   3




                                                                                                           4 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                       INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1               2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 6 of 23 PageID NYSCEF:
                                                                                     RECEIVED #: 11   09/13/2018




                        13.              Creaven              also          became             EnablePay's                   General         Counsel          and      Executive                 Vice         President.


         Despite          his        significant             contributions                      in    those         roles,       Creaven            was      mostly           uncompensated                         for      his


         work       as General                Counsel               and       Executive                Vice         President.


                        14.              Late         in     2008,            EnablePay                   required            additional           financing             in    order            to   avoid          all     but


         certain        bankruptcy.                    With            no     other           potential            source        of    financing            available,              Erickson             approached


         Creaven          for        an additional                  investment                   in    EnablePay.                Though            Creaven            was      under            no    obligation              to


         provide           additional                 financial                   assistance                to     EnablePay,                Creaven             agreed              to     and         did      provide


         $195,000             secured           debt         financing.


                        15.              Without              Creaven's                    contributions-financial                            and         otherwise-EnablePay                                 would          not


         have       survived.               Because                 of       Creaven's                assistance,             however,             EnablePay                over          the    next         few         years


         was       able         to     develop               into         a       viable         business             that       attracted           the      interest             of     potential             business



         partners,         including                MSB.


         The       Agreement


                        16.              As        consideration                        for    Creaven's              extraordinary                 financial          and          other        support            to     both


         Erickson               and       EnablePay,                      Erickson                and            Creaven           entered          into        the      Agreement                    on       or        about


         December               26,      2008.             (See        Ex.        A.)


                        17.              Erickson                 acknowledged                         in        Annex         A      to    the      Agreement                 that         Creaven              invested


         $410,000             in EnablePay                    and         loaned              $195,000             to EnablePay.                  (Id.,     at Annex               A.)


                        18.               The        term         of     Erickson's                   obligations              under        the     Agreement                 is     "upon           and       following


         the     date     [EnablePay]                      is dissolved                  or ceases               operations           for    any      reason,         and      for        a period            of ten        (10)

                     thereafter."
         years                                     (Id.,     at p.          1.)




                                                                                                                         4




                                                                                                                  5 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                                              INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1                2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 7 of 23 PageID NYSCEF:
                                                                                      RECEIVED #: 12   09/13/2018




                        19.                    Under             the         Agreement,                             Erickson                  agreed            that         from            and          after        the        date          EnablePay


         ceased        operations                        he      was             not        to        obtain            any         equity             interests             in    a Similar                   Business                  to     EnablePay


         unless       and         until          Creaven                    received                   the        same           interests             in the          Similar               Business.


                       20.                     Specifically,                       paragraph                        A       of      the       Agreement                  provides                   that       "at      any            time         upon         and



         following             the        date           the      Company                         is dissolved                       or ceases               operations                  for        any       reason,             and         for     a period


                                                     thereafter"
         of    ten    (10)          years                                               neither                   Erickson,                  nor       any       members                     of     his       family,             were           to      receive



         any      interests               in     a Similar                   Business,                       "unless                and        until         [Creaven]...is                         provided             the            opportunity                  to


         receive:        (i)        in     respect               of        amounts                    invested                 by       [Creaven]                in the            Company,                    the      same                Interests           (and


         class       thereof)              as        [Erickson's]                           Interests                in        such           Similar           Business;                    and       (ii)       in    respect                of     amounts


         loaned        by        [Creaven]                       to        the     Company,                          (x)         the      same            Interests               (and         class          thereof)                 as     [Erickson's]

                                                                           Business...."
         Interests          in      such            Similar                                                        ( Id.,        at § A.)


                       21.                     The        Agreement                          further                provides                  that        the    entire            amount                 invested                in     and/or           loaned


         to    EnablePay                       by         Creaven,                      i.e.,          $605,000                        (which             consists                of        the       $410,000                     investment                    and


                                                                                                                                                                                                                             of"
         $195,000                loan),             "shall             be         credited                   toward               the        receipt,            purchase                    and/or           grant                         interests           in     a


         Similar        Business                     to        Creaven.                      (Id.,           at     § B.)              Thus,           the      Agreement                         contemplated                     that         rather          than


         Creaven             having                 to    pay              out      of       pocket                 for        the        interests             in     a Similar                    Business             that               Erickson            was


         obligated             to        provide,                the         value               of        Creaven's                   equity             investment                   in      EnablePay                 and/or                the       amount


         of the       loan        to EnablePay                              was         to be credited                            towards              the      purchase                 cost        of       any      such            interests.


                       22.                     To        avoid             dilution                   of     Creaven's                       equity          investment                      of     $410,000                 in        EnablePay,                 the


         allocated           value              of       his      equity               investment                         to     be       credited              towards                the        purchase              cost           of     the       interests


         in    a Similar                 Business                     is    to         be        no        less       than             the        value         of     the        interests                Erickson                    receives            in    any


         Similar        Business.                        (Id.)




                                                                                                                                              5




                                                                                                                                    6 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                    INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1              2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 8 of 23 PageID NYSCEF:
                                                                                    RECEIVED #: 13   09/13/2018




                       23.               Erickson               represented                   in     the        Agreement                    that     he     "shall          require           such         other           interested



         parties,           investors              and         potential               investors                 to     agree           to        allocate             and        value        the       Interests                    of      the


                                                                                                                                                                                                                      agreement."
         Creaven            Parties           in    such         Similar            Business                in        accordance                  with       the       terms        of    this        letter



         (Id.,      at § C.)


                       24.               Erickson               was        also        obligated                 under          the      Agreement                   to use         his    "best            efforts              to    obtain


         a position            for       [Creaven]               in    the       Similar             Business               comparable                     to the        position              held         by        him         with        the



         Company,              with           similar           responsibilities,                         and      at a level                of     compensation                    in    relation               to    [his]           that      is


                                                                                 [EnablePay]...."
         similar       to that           which           existed           at                                                  (Id.,       at § D.)


         The        Sale      of     EnablePay                   to    MSB


                       25.               On        or        about      April           4,    2012,              EnablePay                   entered            into      an       APA         with          MSB,                whereby


         MSB         purchased                  EnablePay's                     assets.


                       26.               In        connection                   with         the      APA,               Erickson                 was        hired           by     MSB           as        President                    of     its


         merchant              services              division.                   Creaven                  was          initially             hired         by        MSB            as     a     Director                   in        MSB's


         merchant             services             division            reporting              to Erickson.


                       27.                Erickson               and       Creaven                 also     retained               their          respective             positions             with          EnablePay,                       and



         EnablePay                 was     to      continue             operations                   in    its        Albertson,                  New      York          offices          until        such            time           that      all


         corporate            functions                 could         be     wound             down              and       the         New          York         operations               consolidated                       at MSB's


         headquarters                 in Effingham,                     Illinois.


                        28.              Also           in     connection                 with            the     APA,             Erickson                and       Creaven              were         promised                       options


         and       stock       interests             from            MSB,           although                only         Erickson                   received            vested           and      exercisable                         options


         and        stock          interests            from          MSB.                Specifically,                     following                    a four          year        vesting             period                  Erickson


         received            the      Erickson                Options             (25,000             MSB              stock           options),             which           would         be        exercisable                       for    the


         Erickson             Stock           (25,000            shares           of     MSB              stock).              Upon            information                   and     belief,           in        2018            Erickson




                                                                                                                           6




                                                                                                                      7 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                  INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1                2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 9 of 23 PageID NYSCEF:
                                                                                      RECEIVED #: 14   09/13/2018




        has      begun           exercising                    the       Erickson                 Options               and         has      begun           receiving             Erickson             Stock.            Creaven



         was       also      promised                    20,000            MSB              stock            options,         however                he      was       terminated               by     Erickson             without



         cause       prior           to the         conclusion                       of    the        four     year       vesting             period          and        therefore            never       received               vested



         and     exercisable                  Creaven                 Options               or the            Creaven              Stock           (20,000         shares          of MSB             stock).            The      strike



         price      for     these           options             was         $16.00               per     share.


                          29.               As      a result             of the            APA,              MSB's        mercliant                 services           division,           and       MSB          as the         owner



         of EnablePay's                       assets,           is a Similar                     Business               as contemplated                      by     the      Agreement.



         Erickson               Terminates                       Creaven                   from          MSB


                          30.               Following                  the           execution                of   the     APA,             Creaven              made        several            inquiries           of    Erickson



         about        certain               EnablePay                    funds             in     his         control         and           which           he     retained,              and     about           the     status           of



         certain          obligations                    of    MSB          under               the     APA.


                          31.               In      response,                   Erickson                 began           interfering                 with        the      independent                  risk       management



         and       underwriting                      duties           essential                  to     Creaven's                  employment                     with       MSB,           including               attempts              by


         Erickson               to     circumvent                     or        to        cause          Creaven              to     circumvent                    (which          he      appropriately                  refused),


         industry-wide                      risk         and     underwriting                          standards           that          MSB         was         obligated           to    follow           and     which           were



         vital     to the            security             of MSB.


                          32.               Thereafter,                    in        or    about             December                2013,           Erickson             notified          Creaven               that     if    he   did



         not     resign              from          his        position               as     Director               of    MSB,              then       Erickson              would          terminate               him          without



         cause       effective               January                 15,    2014.


                          33.                Creaven              refused                 to resign.                 Instead,             Creaven            notified          his      and      Erickson's               superiors



         at      MSB            of       Erickson's                        attempted                    violations                  of      the       risk         and       underwriting                     standards               and



         interference                 with          Creaven's                   risk       and         underwriting                      duties.




                                                                                                                                7




                                                                                                                        8 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                   INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1             2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 10 of 23 PageIDNYSCEF:
                                                                                   RECEIVED  #: 15 09/13/2018




                        34.             On         or      about         January              15,    2014,            Erickson                    terminated                 Creaven              from        MSB          without


         cause.


         Erickson             Breaches                  the      Agreement


                        35.             As         a result           of     Erickson's                  termination                       of         Creaven          without                cause         on     January           15,


         2014,        the       MSB            stock             options           promised                 to      Creaven                     would           never          vest            and     would             never        be



         exercisable,               thus       depriving                 Creaven              of    any         opportunity                      to     receive         either           the     Creaven            Options           or


         the     Creaven            Stock.


                        36.             Thereafter,                   in     or      about           May            2014,                 Erickson              closed             the        New          York          Office       of



         EnablePay              and         terminated               the      last        remaining                employee                      in    New        York         who            worked          on    EnablePay


         matters.           Thus,           at this        point         in 2014,             EnablePay                ceased               operations.


                        37.             Subsequently,                        Erickson               received                   the        Erickson              Options,                 on     or    about         May           2016,


         which        are      exercisable                 for     the     Erickson                Stock          (i.e.,        25,000                shares      of     MSB             stock        at a strike           price     of


         $16.00         per         share).           Upon           information                    and          belief,             in     2018          Erickson                 has         begun         exercising              the


         Erickson             Options          and         has      begun          receiving               Erickson                  Stock.


                        38.             Further,              following                 the      cessation                 of    EnablePay's                      operations                   Erickson            has     refused,


         in    breach          of     his     obligations                  under           the      Agreement,                        to     provide              Creaven                with        the     opportunity                  to


         receive        the     same          equity             interests         in     MSB            that      Erickson                  received.


                        39.             By          letter         dated          February                28,       2017,                 Creaven,              through              counsel,               demanded                that


         Erickson             honor          his        obligations               under            the     Agreement                        to        provide          the         same         interests          as     Erickson


         has     in   MSB.


                        40.             To         date,      however,               in       breach        of      his         obligations                 under            the    Agreement,                    Erickson           has


         refused        to provide                 Creaven            with        the         same        interests              that        Erickson              has        in MSB.




                                                                                                                           8




                                                                                                                 9 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                       INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1               2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 11 of 23 PageIDNYSCEF:
                                                                                     RECEIVED  #: 16 09/13/2018




                                                                 AS AND                 FOR       A FIRST                        CAUSE                 OF       ACTION
                               (Breach         of        Contract               - Failure         to Provide                      Equal          Interests              in a Similar                    Business)


                         41.             Creaven                 incorporates               the        allegations                     of     Paragraphs                   1 through                40        above         as if     fully


         set forth         herein.


                         42.             Creaven             and           Erickson             are     parties              to the          Agreement.


                         43.             Creaven                 fully      performed                 all     of his             obligations                 under         the       Agreement.


                         44.             The        Agreement                     provides,                 inter         alia,         that        for      a period               of     ten      years            following             the


         date     that         EnablePay                 ceases            operations,                Erickson                   is    obligated               to     provide              Creaven                  with     the      same



         equity      interests            that           Erickson               receives          from              any      business                 which           is similar              to    EnablePay.                     (Id.,      at



         § A(i)-(ii).)


                         45.             Under             the       APA,           MSB's              merchant                       services              division,            and        MSB                as    the    owner             of


         EnablePay's                assets,          is a Similar                  Business                 as contemplated                           by      the     Agreement.


                         46.             Erickson's                  termination                 of     Creaven                   from         MSB            without            cause             on        January         15,     2014,


         meant           the      MSB          stock              options            promised                  to      Creaven                  would               never           vest         and           would         never            be



         exercisable,              and       deprived                    Creaven           of     any         opportunity                      to      receive             either          the      Creaven                Options            or


         the     Creaven           Stock.


                         47.             Thereafter,                     EnablePay's                  operations                  ceased              in    or about             May          2014.


                         48.             Subsequently,                          Erickson              received                   the        Erickson                Options,             on        or        about         May       2016,


         which       are        exercisable                for      the         Erickson          Stock             (i.e.,        25,000              shares          of    MSB            stock             at a strike         price        of


         $16.00          per       share).               Upon             information                  and          belief,            in      2018           Erickson               has         begun              exercising             the


         Erickson              Options         and         has       begun          receiving                Erickson                  Stock.


                         49.             Moreover,                       from      and      after           the       cessation                 of         EnablePay's                   operations                   Erickson             has



         refused,          in     breach            of     his      obligations                 under           Subsection                     A      of      the     Agreement,                        to    provide            Creaven


         with     the      opportunity                   to receive               the      same        equity             interests              in        MSB        that       Erickson                    has    received.


                                                                                                                             9




                                                                                                               10 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                       INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1               2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 12 of 23 PageIDNYSCEF:
                                                                                     RECEIVED  #: 17 09/13/2018




                         50.                 Pursuant                to the      Agreement,                      "in        the      event        of    a breach            of       any      provision               of this          letter



         agreement,                   the          aggrieved                   party         shall              be          entitled          to        specific               performance                      of         this        letter



         agreement...,                    in       addition              to   any      other         remedy                   to    which          such        aggrieved                party            may         be     entitled              at


                               equity..."
         law      or in                                   (Id.,          at p. 3.)


                         51.                 Accordingly,                      as      a    result              of      Erickson's                 breach              of      the      Agreement,                        Creaven                 is


         entitled         to damages                     in       an amount                to be determined                            at trial        but   in no          event           less       than      $400,000.


                         52.                 Alternatively,                     Creaven                 is       entitled               to    specific             performance                         of      the        transfer              of


         Erickson's                  25,000             fully-vested                MSB           stock              options            immediately                    exercisable                  by      Creaven               with        no


         other       changes                 in    terms           to the       options,             or       25,000               shares         of    MSB            stock         that        are     not     subject             to      any


         restrictions                or      other         encumbrances                       (plus             any         additional             vested          MSB            stock            options            and/or             MSB


         shares          Erickson                 has     received             from         and      after            the      cessation               of EnablePay's                       operations).


                                                                  AS AND               FOR        A SECOND                              CAUSE                OF    ACTION
           (Breach              of    Contract                -    Failure          to Cause              the         Similar           Business             to Allocate                   the     Value         of       Creaven's
                                                                                             Investment                       in EnablePay)


                         53.                 Creaven                incorporates               the           allegations                 of   Paragraphs                    1 through                  52     above            as if      fully


         set forth         herein.


                          54.                Creaven                and       Erickson            are        parties               to the     Agreement.


                         55.                 Creaven                fully      performed                  all        of his         obligations              under          the      Agreement.


                         56.                 Under                the     Agreement,                 the             entire         amount              Creaven             invested                in      and/or              loaned            to



         EnablePay,                  i.e.,        $605,000                (which           consists             of the             $410,000             invested            and        $195,000                 loan),           "shall       be


                                                                                                                                      of"
         credited          toward                 the    receipt,             purchase            and/or               grant                  interests           in     a Similar                 Business               to     Creaven.



         (Id.,      at    § B.)              Thus,        the           Agreement              contemplated                            that    rather          than         Creaven                having            to    pay         out        of


         pocket          for     the         interests              in    a Similar           Business                  that        Erickson             was       obligated                to provide,                   the     value           of




                                                                                                                              10




                                                                                                                      11 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                                                  INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1               2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 13 of 23 PageIDNYSCEF:
                                                                                     RECEIVED  #: 18 09/13/2018




         Creaven's              equity                investment                      in   EnablePay                      and/or           the         amount             of    the        loan         to   EnablePay                     was         to be


         credited         towards                 the        purchase                    cost        of     such         interests.


                         57.                To         avoid              dilution              of        Creaven's                  equity            investment                    of     $410,000                in     EnablePay,                    the


         allocated             value         of        his      equity                investment                   to     be      credited              towards                the        purchase             cost        of       the     interests


         in     a Similar              Business                     is     to       be     no        less         than         the     value            of     the        interests               Erickson                receives                in    any


         Similar          Business.                    (Id.)


                         58.                The         total             exercise              price            for     the     25,000                MSB        options                  or the        related           shares            of        MSB


         stock       to be transferred                          to Creaven                       is $400,000.


                         59.                In        breach              of        Erickson's                   obligations                 in    the       Agreement,                      he has           failed           to    cause             MSB


         (a     Similar              Business                  in         which            he         has         an       interest),              to        allocate             the           value         of        Creaven's                 equity


         investment                  toward             the         purchase                    of        the     same           interests              in    MSB              (i.e.,       25,000             fully-vested                      options


         for     MSB           stock             or     25,000                  shares           of        MSB            stock,           plus         any      additional                     vested         MSB              stock            options


         and/or           MSB               shares              Erickson                        has         received                  from             and       after            the           cessation                 of        EnablePay's



         operations)                 that        Erickson                  is obligated                     to provide                 Creaven.


                         60.                As         a result                of     Erickson's                   breach             of     the       Agreement,                       Creaven              has         been        damaged                   in


         an amount               to be determined                                    at trial,            but     in no        event          less       than         $400,000.


                                                                     AS AND                     FOR              A THIRD                    CAUSE                OF            ACTION
               (Breach          of     Contract                 - Failure                  to Use               Best       Efforts            to       Obtain         a Position                   for       Creaven                with     MSB)

                         61.                Creaven                      incorporates                      the         allegations                of    Paragraphs                        1 through                60    above             as if       fully


         set forth         herein.


                         62.                Creaven                  and            Erickson                are        parties         to the           Agreement.


                         63.                Creaven                  fully            performed                    all    of his           obligations                under               the     Agreement.


                         64.                Erickson                      was         obligated                   under          the       Agreement                      to    use         his     "best           efforts            to    obtain             a


         position          for        [Creaven]                      in     the          Similar                Business              comparable                     to    the          position             held         by        him      with         the


                                                                                                                                     11




                                                                                                                            12 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                               INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1               2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 14 of 23 PageIDNYSCEF:
                                                                                     RECEIVED  #: 19 09/13/2018




         Company,                with         similar       responsibilities,                     and        at a level               of     compensation                       in     relation         to        [his]           that       is


                                                                              [EnablePay]...."
         similar          to that        which          existed         at                                           (Id.,          at § D.)


                          65.            Following               the        closing        of     the        APA,         Erickson                was         hired        by        MSB        as President                        of    its


         merchant               services         division.              In    2018,       Erickson              was           promoted                 to Chief            Financial              Officer               of    MSB.


                          66.            In      breach           of        Erickson's              obligation                   under            the      Agreement,                      as     the         President                    of


         MSB's             merchant               services             division,           he      failed           to        use      best        efforts            to     ensure             that         Creaven                     was


         employed               by      MSB.


                          67.            Instead,          Erickson                terminated                 Creaven                 from        his      position               as     a Director                    in     MSB's


         merchant               services          division             without           cause          in    January               2014          in    response                to     Creaven               raising              issues



         concerning                  Erickson's                attempt           to,     inter       alia,          circumvent                    or      to     cause            Creaven               to        circumvent,


         industry-wide                   risk     and      underwriting                   standards             that          MSB          was          obligated            to      follow            and        which             were


         vital      to the         security            of MSB.


                          68.            As       a     result         of      Erickson's                actions               depriving                 Creaven                employment                        in        MSB              in


         breach           his      obligations                 under         the       Agreement,                   Creaven                has         been       damaged                  in     an     amount                     to     be


         determined                at trial,       but     in no         event         less      than        $191,000.


                                                         AS AND                 FOR           A FOURTH                         CAUSE                   OF ACTION
                                           (Breach             of the        Implied             Covenant                of     Good          Faith        and        Fair        Dealing)


                          69.             Creaven              incorporates               the      allegations                   of    Paragraphs                     1 through             68     above               as if         fully


         set forth          herein.


                          70.            As       in    every          contract,          the      Agreement                        contains             an     implied              covenant                of        good          faith


         and       fair    dealing,             which          prohibits           each         contracting                   party        from         doing          anything             to prevent                      the     other



         party       to the          contract           from       receiving             benefits             and        entitlement                   of the         contract            and     imposes                    the     duty


         of good           faith        performance                of the          contract.




                                                                                                                    12




                                                                                                             13 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                           INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1                2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 15 of 23 PageIDNYSCEF:
                                                                                      RECEIVED  #: 20 09/13/2018




                          71.             The       Agreement                      was          entered           into         by        Erickson                 in     consideration                     of        Creaven


                                  financial           assistance               to                                  without               which                                         -     the                                co-
         providing                                                                       EnablePay,                                                         EnablePay                                   company


         founded                    Erickson            and      Creaven                 -     would        not      have           survived              and          would          not        have      entered             into
                            by


         the      APA.


                          72.             In     connection                with          the     sale      of     EnablePay's                      assets        to     MSB           pursuant             to    the      APA,


         Erickson               became          employed                by     MSB              and     was       promised                options               and      stock         interests            from          MSB,


         and      he      subsequently                 received              the     Erickson              Options,              fully        vested,             which          became                exercisable              for


         the      Erickson             Stock.          Upon         information                    and      belief,            in     2018          Erickson               has        begun             exercising              the


         Erickson               Options         and     has     begun              receiving            Erickson               Stock.


                          73.             Creaven           also        initially              became           employed                 by    MSB,              reporting             directly            to    Erickson,


         and      was      also      promised            options             and         stock        interests           from        MSB.


                          74.             Implied         in     the         Agreement                  was        that        Erickson              would              not      do        anything             to     deprive


         Creaven            from       remaining               employed                  by     MSB        and       from           receiving             the         same       equity           interests          in    MSB

         that     Erickson            received.


                          75.             Erickson            breached               this        implied          obligation                  by     terminating                 Creaven                without           cause


         from       his     position            as a Director                 in     MSB's              merchant               services             division,             thus        depriving                 Creaven           of



         any      opportunity                 to receive           either          the       Creaven            Options             or the         Creaven              Stock.


                          76.             As     a result          of    Defendant's                    breach            of    the      implied               covenant               of    good         faith       and        fair



         dealing          implicit            in the     Agreement,                      Creaven           has      been            damaged               in     an     amount              to    be     determined                at


         trial.



                         WHEREFORE,                            Plaintiff             Patrick           Creaven             demands                 that        this     Court         enter        judgment               in     his


         favor      and         against         Defendant               Stephen                Erickson,           as follows:




                                                                                                                   13




                                                                                                           14 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 1      2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 16 of 23 PageIDNYSCEF:
                                                                            RECEIVED  #: 21 09/13/2018




                  A.      On his         First        Cause        of    Action,          damages           in     an amount                  to     be determined               at trial,     but


                          in      no         event          less        than        $400,000              plus              interest,              or,        altematively,            specific


                          performance                  requiring          the      immediate             transfer             of the      Erickson                 Options       or Erickson


                          Stock         to    Creaven;


                  B.      On his             Second         Cause         of    Action,        damages                 in    an    amount                to   be    determined          at trial,


                          but     in no        event        less   than        $400,000           plus      interest;


                  C.      On his         Third         Cause          of Action,          damages              in an amount                   to be determined                    at trial,    but


                          in no        event        less    than        $191,000,          plus     interest;


                  D.      On his         Fourth            Cause        of Action,          damages              in     an amount                  to be determined                at trial;


                  E.      Plaintiff's            costs       and      disbursements                of this         lawsuit;             and


                  F.      Such         other        and     further       relief      as this       Court         deems            just       and        proper.

                   $tpK         be.'           (o
         Dated:      A     st __,       2018

                                                                                           Law       Office             offerard                   M.-Marrone,                P.C>




                                                                                                      Gerard                M.    Marr              e

                                                                                           66-85           3      Pl         ce
                                                                                           Second          Floor
                                                                                           Middle          Village,               New      York               11379

                                                                                             L8.261.1711


                                                                                           Attorneys             for        Plaintiff         Patrick              Creaven




                                                                                      15 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                               INDEX NO. 612407/2018
NYSCEF DOC. NO. 1                                               Case 2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 17 of 23 PageID #: 22 RECEIVED NYSCEF: 09/13/2018
                                   NOTICEOFENTRY                                        -   Ind. No.

  Sir:-Please     take note that the within                 is a (certified)      true      SUPREME COURT OF THE STATE OF NEW YORK
           of                                                                               COUNTY OF NASSAU
  copy
 duly entered in the               office     of the      clerk     of   the   within             - -
                                                                                            PATRICK            CREAVEN
 named court on


  Dated:                                                                                                                    Plaintiff(s),

                                    Yours,       etc.,
                                                                                                          -against-

       LAW      OFFICE         OF GERARD         MARRONE,                      P.C.
                                73rd           2nd                                          STEPHEN            ERICKSON
                         66-85         Place,      FlOOr
                         Middle   Village,    NY 11378
                                 T: 718.261.1711                                                                            Defendant(s).

                                 F: 347.813.4985
  To                                                                                              COMPLAINT



  Attorney(s)      for
                                                                                              LAW         OFFICE             OF GERARD                  MARRONE
                                 NOTICEOFSETILEMENT                                                                                  * *
                                                                                                                            73rd                  nd
                                                                                                               66-85                                   FlOOr
  Sir:-Please     take notice       that an order                                                              Middle                NY 11378
                                                                                                                           Village,
                                                                                                                        T: 718.261.1711
                                                                                                                        F: 347.813.4985
  of which      the within        is a true      copy    will    be presented         for
  settlement     to the Hon.
  one of the judges         of the within          named        Court,   at
                                                                                            To

  on                                                                                        Attorney(s)         for


  at                                        M.                                              Service       of       a    copy       of       the   within       is   hereby
  Dated:                                                                                    admitted.
                                    Yours,       etc.,
                                                                                            Dated:
       LAW      OFFICE         OF GERARD         MARRONE,                      P.C.
                                73rd           2nd
                         66-85         Place,      FlOOr
                         Middle   Village,    NY   11378
                                                                                            Attorney(s)         for
                                 T: 718.261.1711
                                 F: 347.813.4985
                                                                                            __    _ _          _       __




  TO


  Attomey(s)       for




                                                                                                                16 of 16
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 2   2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 18 of 23 PageIDNYSCEF:
                                                                         RECEIVED  #: 23 09/13/2018




                                          EXHIBIT       A
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 2   2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 19 of 23 PageIDNYSCEF:
                                                                         RECEIVED  #: 24 09/13/2018
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                            INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 2   2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 20 of 23 PageIDNYSCEF:
                                                                         RECEIVED  #: 25 09/13/2018




                                                             similar                                  of a Similar                  Business          if I am then                 employed               as an
                        options            or any                               interests)
                                                                                          Business                and      such           interests           are     awarded              as part          of    a
                        executive                of     such             Similar
                                                                         available             to other           executives                   and management                       of such          Similar
                        compensation                       plan
                        Business               and      in amounts                   consistent               with        other          participants               in such         plan;


                                                                                                                                                                                     M.       Creaven            to
                                          (B)                the         entire     amount              invested            and/or             loatted        by Patrick
                        the                                  on          and      prior         to     the        date         of      this      letter        agreement                 (the       amounts
                                  Company
                        invested               in and/or                 loaned          to the                                          Patrick         M.     Creaven             are set forth                on
                                                                                                       Company   by
                        Annex             A to this                 letter        agrccment             and are not                      in dispute)               shall        be credited            toward

                        the                           purchase                 and/or          grant         of such            Interests           to any           of the         Creaven            Parties
                                  receipt,
                        as described                    in subparagraph                                             and such Interests                                of the        Creaven            Parties
                                                                                                (A)        above,
                          in         such    Similar   Business                                            shall  be allocated    and                                valued          as     follows              (as
                               any
                          applicable    after operation     of subparagraph                                                                    above):  (i) in respect                        of    amounts
                                                                                                                                    (A)
                          invested                     Patrick             M.      Creaven              in the          Company,                 at no less than the                        valuation             of
                                          by
                                   Interests               in       such          Similar            Business,                         in       respect         of     the        principal            amount
                          my                                                                                                (ii)
                          loaned           by     Patrick                M.     Creaven              to the        Company,                    at the greater                of the valuation                     of

                                                        and          the Interests               of such               other        investors            in such           Similar  Business                     (as
                          my Interests
                          determined                  in the          sole        discretion               of any         of the Creaven                      Parties)           and (iii)         in respect

                          of     interest             on        the       amount               loaned           by Patrick   M.                    Creaven,                 at the         lesser       of the
                          valuation              of my              Interests            and     the         Interests  of such                    other        investors            in such           Similar

                          Business;


                                    (C)       I will   represent   the Creaven    Parties    (or any of them)     as a founder
                          and   as an investor       in any such Similar      Business     to any other   interested    parties,
                          investors     or potential     investors   in such Similar     Business,   and shall require      such
                          other          interested                 parties,         investors               and        potential              investors            to agree          to allocate                and
                          value          the     Interests                of the         Creaven              Parties           in such           Similar            Business             in accordance
                          with       the terms                of this           letter      agreement;


                                           (D)                  I    shall         notify            the      Creaven                Parties          reasonably       advance    of any
                          meetings               or     conferences                    with          any       other           interested            parties,   investors    or potential
                          investors              in such              Similar            Business,             and        the Creaven                    Parties           (or    any      of them)              and
                          their          e0üñsel             or       designees                shall         be        entitled           to     participate               in     any      and all           such
                          meetings              and          conferences                  (in person               or by telephone);                      and


                                           (E)      I will                        use     my         best         efforts           to      obtain         a position                for        Patrick          M.
                          Creaven            in the Similar                        Business                comparable                  to the position                  by held             him      with        the
                          Company,                    with          similar         responsibilities,                     and at a level                  of compensation                          in relation
                          to mine              that     is similar                 to that       which             existed           at the        Company                   (it being understood
                          that      this        subparagraph                       (E)     shall        operate            only           in the    context                of a Similar  Business
                          in which              I have              or seek to have                   an Interest).


                               Nothing                              in     this     letter           agreement                 shall        operate           to     restrict        me         from      being
               employed    by or acting                             as a consultant                    to,    or being               a director,              officer,           employee              or agent
               of any Similar  Business.


                                           The         parties             hereto          each         acknowledge                        and     agree           that      in    the      event       of       any
               breach     of      this     letter          agreement,                    the    non-breaching                        party        or parties               would          be irreparably




                                                                                                                   2
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                                                                                                    INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 2     2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 21 of 23 PageIDNYSCEF:
                                                                           RECEIVED  #: 26 09/13/2018




               harmed,            no        adequate           remcdy           at      law      would              exist      and        damages               would          be     difficult          to
               determine.                It is acc0rdingly      agreed                       that      (x)     in the event               of a breach                of     any     pravisicn            of
               this     letter        agreement,      the  aggrieved                     party             shall     be entitled           to spanific               perf0rmance               of this
               letter     âgreement                and      to enjoin         any continuing                       breach          of this     letter       agreement               (without        the

               necessity              of     proving          actual         damages    and                   without          posting             bond         or    other         security),           in
               addition           to any          other      remedy     to which                    such       aggrieved              party may             be entitled               at law      or in

               equity,         and         (y) each          of parties    hereto                   will      waive          the     defense  in           any action                 for     specific
               performance                  or other         equitable          relief        that     a remedy              at law        would         be adequate.


                                                 This      letter     agreement               shall          be     governed        by and construed       in accordance
               with      the      laws        of the        State      of New            York.              The      parties      hereto   each agree that any dispute

               arising         from         or related          to this        letter     agreemcñt                  shall      be resolved    in state or federal   courts
               located           in Nassau              County,        New           York.           The       parties        hereto         each        waive         any abjecticñ they
               may       have         to the location                of the court             and consent                   to jurisdiction,                and       each agree to waive
               their      rights           to a jury  trial           and    hereby   consent                       to a bench             trial       withcut            a jury.       This      letter
               agrcsment                   (which    shall             include     Annex    A                hereto)                  constitutes               the        entire       agrement
                betwcca           the       parties         hereto      with         respect          to the subject                  matter           hereof         and     shall         supersede
               and replace                 any     and      every preexisting                   contract,             agreement,              representation,                  discussion           and
               negotiation                 between          the parties  hereto                 which              is not  specifically                 incorporated                herein.        Any
               modification,                  alteration,            or deviation              from           the     terms of this                letter       agreement              must       be in
               writing           and       signed        by each       of the parties                  hereto.


                                                 Please       sign     the      acknowledgement                             below         to confirm              our       understanding                as
                set forth         in this         letter     agreement.


                                                                                                               Very         truly     y            ,




                                                                                                               Step                 A. Eñckson




               ACCEPTED                      AND           AGREED:



                                  .


               Patrick         M.      Creaven




                                                                                                              3
FILED: NASSAU COUNTY CLERK 09/13/2018 02:10 PM                                                                      INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 2   2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 22 of 23 PageIDNYSCEF:
                                                                         RECEIVED  #: 27 09/13/2018




                                                                   Annex    A




               Amount   invested     by Patrick    M.    Creaven    in the Company:   $410,000


               Amount   loaned     by Patrick     M.    Creaven    to the Company:    $195,000   plus   interest   at 12%
                                                                                      per sñnum,    capitalized  on
                                                                                                16*
                                                                                      October         of each calendar
                                                                                      year




                                                                        4
FILED: NASSAU COUNTY CLERK 12/19/2018 12:23 PM                                                                                                                                     INDEX NO. 612407/2018
             Case
NYSCEF DOC. NO. 3                2:19-cv-00330 Document 1-2 Filed 01/16/19 Page 23 of 23 PageIDNYSCEF:
                                                                                      RECEIVED  #: 28 12/19/2018



                             Supreme                   Court           Of      The      State           Of    New         York,         County          Of      Nassau




     Patrick      Creaven,                                                                                                                                      CASE        N0.:     61240718
                           Plaintiff(s),
    vs.


    Stephen                                                                                                                                                                                       ''
                   Erickson,                                                                                                                                                                  .
                         Defendant(s).                                                                                                                                                    •


    For:
    Gerard      M Marrone            Law         Office


                                                                            AFFIDAVIT                   OFSERVICE

    Received        by Meador           Investigations,                  to be served             on:

    Stephen        Erickson.         17237             Forest          Hills     Dr    . Effinaham.             IL 62401.


    I, Brent      Behnhe'f.          being        first    duly        sworn        on oath,       depose         and      say    the     following:

    I Served,       on December                  13.      2018     at 8:11            PM the within

                                                                                                                 In accordance             with     state     statutes      in the   manner
    indicated      below:


    INDIVIDUAL             SERVICE:Served                        the     within-named              person.


    At 17237        Forest      Hills       Dr    , Effingham,                   IL 62401.


    Description          of person         accepting             service:


    Sex                      Skin                                         Hair                               Age                           Height                        Weight
    Male                      Caucasian                                     Brown                            56 -60                        6'02                          170


    I certify that I have no interest   in the                           above         action,     am        of legal     age     and     have      proper      authority      in the
    jurisdiction  in which this service   was                            made.


    Service       Fee:    $75.00



                                                                                                                        SERVED           BY:
    Signed and sworn to before                   me on                                                                  Process         Server      Number;        129-291325
    thi 14th  ay of December,                     2018.                                                                 Meador      Investigations
                                                                                                                        POBox157
                                                                                                                        Lincoln,   IL 62656
                                                                                                                        217.732.1585
    Notiiry       blid                                                                                                  IL Lic#117-001077




                  CHARITY BOHNHOFF
                      Official Seal                                                              *353187*
                            -
             Notary Public State of Illinois
           My Commission Expires Nov 2, 2020




                                                                                                             1 of 1
